Exhibit 10.1

BLACKSTONE MORTGAGE TRUST, INC.

2018 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Blackstone Mortgage Trust, Inc. 2018 Stock
Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel, motivate outstanding
performance and to provide a means whereby directors, officers, employees,
consultants and advisors (and prospective directors, officers, employees,
consultants and advisors) of the Company and its Affiliates, as well as
employees of the Manager and its Affiliates who are providing services to the
Company and its Affiliates, can acquire and maintain an equity interest in the
Company, or be paid incentive compensation measured by reference to the value of
Common Stock, thereby strengthening their commitment to the welfare of the
Company and aligning their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.

(b) “Affiliate” means, with respect to any Person, (i) any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person and/or (ii) to the extent provided by the Committee, any person
or entity in which such Person has a significant interest. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(c) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit and Other Stock-Based Award granted under the Plan.

(d) “Award Agreement” means the document or documents by which each Award is
evidenced, which may be in written or electronic form.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Plan, the following acquisitions shall not constitute a Change in
Control: (I) any acquisition by the Company or any Affiliate of the Company;
(II) any acquisition by any employee benefit plan sponsored or maintained by the
Company or any Affiliate of the Company; or (III) in respect of an Award held by
a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);

(ii) during any period of 24 months, individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such

 

1



--------------------------------------------------------------------------------

person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

(iii) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company and its Subsidiaries to any Person that is not
an Affiliate of the Company; or

(iv) the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination 50% or
more of the total voting power of the entity resulting from such Business
Combination (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the board of directors (or the analogous governing body) of
such resulting entity), is held by the holders of the Outstanding Company Voting
Securities immediately prior to such Business Combination.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(h) “Committee” means a committee of the Board appointed by the Board to
administer the Plan or, if no such committee has been appointed, the Board, or
the Board to act in lieu of any such committee.

(i) “Common Stock” means the Class A Common Stock of the Company, par value
$0.01 per share (and any stock or other securities into which such Common Stock
may be converted or into which it may be exchanged).

(j) “Company” means Blackstone Mortgage Trust, Inc., a Maryland corporation, and
any successor thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(l) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.

(m) “Disability” means, unless in the case of a particular Award the applicable
Award Agreement states otherwise, the Company or its Affiliates having cause to
terminate a Participant’s employment or service on account of “Disability,” as
defined in any then-existing employment, consulting or other similar agreement
between the Participant and the Company or its Affiliates or, in the absence of
such an employment, consulting or other similar agreement, a condition entitling
the Participant to receive benefits under a long-term disability plan of the
Company or its Affiliates, or, in the absence of such a plan, the complete and
permanent inability of the Participant by reason of illness or accident to
perform the duties of the occupation at which the Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists in the absence of a long-term disability plan shall be made by the
Committee in its sole and absolute discretion.

(n) “Effective Date” means April 18, 2018, the date on which the Plan was
adopted by the Board, subject to obtaining the approval of the Company’s
stockholders, provided, however, that no fully vested and transferable shares of
Common Stock may be issued pursuant to any Awards unless and until the Plan is
approved by the Company’s stockholders.

 

2



--------------------------------------------------------------------------------

(o) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act and
(ii) an “independent” director under the rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, or a person meeting any similar requirement under any
successor rule or regulation.

(p) “Eligible Person” means (i) any individual employed by the Company or its
Affiliates; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) any non-officer director of the
Company or its Affiliates; (iii) consultant or advisor to the Company or its
Affiliates, including Manager Employees, who may be offered securities
registrable pursuant to a registration statement on Form S-8 under the
Securities Act; or (iv) any prospective employees, directors, officers,
consultants or advisors who have accepted offers of employment or consultancy
from the Company or its Affiliates (and would satisfy the provisions of clauses
(i) through (iii) above once he or she begins employment with or providing
services to the Company or its Affiliates), who, in the case of each of clauses
(i) through (iv) above has entered into an Award Agreement or who has received
written notification from the Committee or its designee that they have been
selected to participate in the Plan.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(r) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(s) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee or the Board to be the fair market value of the
Common Stock.

(t) “GAAP” has the meaning given such term in Section 7(d) of the Plan.

(u) “Immediate Family Members” has the meaning given such term in Section 13(b)
of the Plan.

(v) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(w) “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.

(x) “Management Agreement” means that certain Management Agreement, dated as of
March 26, 2013, by and between the Company and the Manager, as may be amended,
restated, supplemented, replaced or otherwise modified from time to time,
pursuant to which the Manager provides management services to the Company and
its Subsidiaries.

(y) “Manager” means BXMT Advisors L.L.C., a Delaware limited liability company.

(z) “Manager Employees” means employees of the Manager or its Affiliates.

(aa) “Manager Sale” means:

 

3



--------------------------------------------------------------------------------

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of the Membership Interests ; provided, however, that for
purposes of this Plan, the following acquisitions shall not constitute a Manager
Sale: (I) any acquisition by the Manager or any Affiliate of the Manager;
(II) any acquisition by any employee benefit plan sponsored or maintained by the
Manager or any Affiliate of the Manager; or (III) in respect of an Award held by
a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant) (each of the entities in (I),
(II) and (III) being referred to herein as an “Affiliated Entity”);

(ii) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Manager to any Person that is not an Affiliated
Entity; or

(iii) the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Manager (a “Business
Combination”), unless immediately following such Business Combination 50% or
more of the total voting power of the entity resulting from such Business
Combination is held by Blackstone Real Estate Special Situations Advisors L.L.C.
or one or more of its Affiliates.

(bb) “Manager Termination Event” means the termination of the Management
Agreement.

(cc) “Membership Interests” means the limited liability company interests of the
Manager (and any interests, units or other securities into which such Membership
Interests may be converted or into which they may be exchanged).

(dd) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(ee) “Non-Employee Director” means a member of the Board who is not an employee
nor officer of the Company or any Subsidiary or otherwise an Eligible Person
under the Plan as a result of clause (iii) of the definition of Eligible Person.

(ff) “NYSE” means the New York Stock Exchange.

(gg) “Option” means an Award granted under Section 7 of the Plan.

(hh) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(ii) “Other Stock-Based Award” means an Award that is granted under Section 10
of the Plan.

(jj) “Participant” means an Eligible Person who has been selected by the
Committee or the Board to participate in the Plan and to receive an Award
pursuant to the Plan.

(kk) “Performance Criteria” means specific levels of performance of the Company
(and/or one or more of the Company’s Affiliates, divisions or operational and/or
business units, business segments, administrative departments, or any
combination of the foregoing) or any Participant, which may be determined in
accordance with GAAP or on a non-GAAP basis including, but not limited to, one
or more of the following measures: (i) terms relative to a peer group or index;
(ii) basic, diluted, or adjusted earnings per share; (iii) sales or revenue;
(iv) earnings before interest, taxes, and other adjustments (in total or on a
per share basis); (v) cash available for distribution; (vi) basic or adjusted
net income; (vii) returns on equity, assets, capital, revenue or similar
measure; (viii) level and growth of dividends; (ix) the price or increase in
price of Common Stock; (x) total shareholder return; (xi) total assets;
(xii) growth in assets, new originations of assets, or financing of assets;
(xiii) equity market capitalization; (xiv) reduction or other quantifiable goal
with respect to general and/or specific expenses; (xv) equity capital raised;
(xvi) mergers, acquisitions, increase in enterprise value of Affiliates,
subsidiaries, divisions or business units or sales of assets of Affiliates,
Subsidiaries, divisions or business units or sales of assets; and (xvii)

 

4



--------------------------------------------------------------------------------

any combination of the foregoing. Any one or more of the Performance Criteria
may be stated as a percentage of another Performance Criteria, or used on an
absolute or relative basis to measure the performance of the Company and/or one
or more Affiliates as a whole or any divisions or operational and/or business
units, business segments, administrative departments of the Company and/or one
or more Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.

(ll) “Permitted Transferee” has the meaning given such term in Section 13(b) of
the Plan.

(mm) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(nn) “Plan” means this Blackstone Mortgage Trust, Inc. 2018 Stock Incentive
Plan, as it may be amended and restated from time to time.

(oo) “Prior Plan Award” means any award of equity-based compensation granted
under the Prior Plans, which remains outstanding as of the Effective Date.

(pp) “Prior Plans” means the Blackstone Mortgage Trust, Inc. 2013 Stock
Incentive Plan, the Blackstone Mortgage Trust, Inc. 2013 Manager Incentive Plan,
the Blackstone Mortgage Trust, Inc. 2016 Stock Incentive Plan and the Blackstone
Mortgage Trust, Inc. 2016 Manager Incentive Plan.

(qq) “Qualifying Manager Termination” means a (i) Manager Termination Event that
occurs by action of the Company (other than as a result of the breach by the
Manager of the Management Agreement), (ii) Manager Termination Event that occurs
by action of the Manager as a result of the breach by the Company of the
Management Agreement, or (iii) Manager Sale.

(rr) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(ss) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(tt) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(uu) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(vv) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(ww) “Service Recipient” means, with respect to a Participant holding a given
Award, either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

(xx) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

 

5



--------------------------------------------------------------------------------

(yy) “Strike Price” has the meaning given such term in Section 8(b) of the Plan.

(zz) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person, or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(aaa) “Substitute Award” has the meaning given such term in Section 5(e) of the
Plan.

(bbb) “Sub-Plans” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that with
respect to any Participant who is an employee of the Manager or its Affiliates,
such Participant shall instead be deemed to undergo a Termination hereunder upon
a termination of such Participant’s employment with the Manager and its
Affiliates.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth (10th) anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards. No additional Awards may be granted under the Prior Plans on or
following the Effective Date.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or the rules of the NYSE or
any other securities exchange or inter-dealer quotation system on which the
Common Stock is listed or quoted, it is intended that each member of the
Committee shall, at the time such member takes any action with respect to an
Award under the Plan that is intended to (i) qualify for the exemptions provided
by Rule 16b-3 promulgated under the Exchange Act or (ii) be granted to the Chief
Executive Officer of the Company, if so required, be an Eligible Director.
However, the fact that a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan or pursuant to the
authorization of the Board, to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of shares of Common Stock to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled in,
or exercised for, cash, shares of Common Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled,

 

6



--------------------------------------------------------------------------------

exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) adopt Sub-Plans; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any Person or Persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of, or which is allocated to, the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons who
are Non-Employee Directors or otherwise are subject to Section 16 of the
Exchange Act.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, the Company, any
Affiliate of the Company, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of the
Company (each such Person, an “Indemnifiable Person”) shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting fraud or a willful criminal
act or omission). Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken or determination made with respect to the Plan or any Award hereunder
and against and from any and all amounts paid by such Indemnifiable Person with
the Company’s approval, in settlement thereof, or paid by such Indemnifiable
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Indemnifiable Person, and the Company shall advance to such
Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined, as provided below,
that the Indemnifiable Person is not entitled to be indemnified); provided, that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not become available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts,
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Charter or Bylaws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Charter or Bylaws, as a matter of law, under an individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold such
Indemnifiable Persons harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

 

7



--------------------------------------------------------------------------------

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons. All Awards granted under the Plan shall vest and become exercisable in
such manner and on such date or dates or upon such event or events as determined
by the Committee, including, without limitation, attainment of Performance
Criteria.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 11 of the Plan, no more than 5,000,000 shares of Common
Stock, less any shares of Common Stock issued or subject to awards granted under
the Blackstone Mortgage Trust, Inc. 2018 Manager Incentive Plan (the “Absolute
Share Limit”) shall be available for Awards under the Plan; (ii) subject to
Section 11 of the Plan, no more than the number of shares of Common Stock equal
to the Absolute Share Limit may be issued in the aggregate pursuant to the
exercise of Incentive Stock Options granted under the Plan; and (iii) the
maximum number of shares of Common Stock subject to Awards granted during a
single fiscal year to any Non-Employee Director, taken together with any cash
fees paid to such Non-Employee Director during the fiscal year, shall not exceed
$300,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes).

(c) Other than with respect to Substitute Awards, to the extent that an Award or
Prior Plan Award expires or is canceled, forfeited or terminated without
delivery to the Participant of the full number of shares of Common Stock to
which the Award or Prior Plan Award, as applicable, related, the undelivered
shares will be returned to the Absolute Share Limit and will again be available
for grant under the Plan. Shares of Common Stock shall be deemed to have been
issued in settlement of Awards or Prior Plan Awards, as applicable, if the Fair
Market Value equivalent of such shares is paid in cash; provided, however, that
no shares shall be deemed to have been issued in settlement of a SAR that only
provides for settlement in cash and settles only in cash; provided, further that
in no event shall such shares increase the number of shares of Common Stock that
may be delivered pursuant to Incentive Stock Options granted under the Plan. In
no event shall (i) shares tendered or withheld on the exercise of Options or
other Award or Prior Plan Award, as applicable, for the payment of the exercise
or purchase price or withholding taxes, (ii) shares not issued upon the
settlement of a SAR that settles in shares of Common Stock (or could settle in
shares of Common Stock), or (iii) shares purchased on the open market with cash
proceeds from the exercise of Options, again become available for other Awards
under the Plan.

(d) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

 

8



--------------------------------------------------------------------------------

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of the Company and its Affiliates, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of
Section 422(b)(1) of the Code, provided that any Option intended to be an
Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such approval, but rather such Option shall be treated as a
Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate of the Company, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the Date of Grant.

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates or upon such event or events as determined by
the Committee. Except as set forth in Sections 11, 13(i) and 13(j) hereto, the
Committee shall not accelerate vesting of an Option. Options shall expire after
such period, as may be determined by the Committee, not to exceed ten (10) years
from the Date of Grant (the “Option Period”); provided, that if the Option
Period (other than in the case of an Incentive Stock Option) would expire at a
time when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the Option
Period shall be automatically extended until the thirtieth (30th) day following
the expiration of such prohibition. Notwithstanding the foregoing, in no event
shall the Option Period exceed five (5) years from the Date of Grant in the case
of an Incentive Stock Option granted to a Participant who on the Date of Grant
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Affiliate of the Company.

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price and all applicable required withholding taxes. Any fractional shares of
Common Stock shall be settled in cash.

 

9



--------------------------------------------------------------------------------

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option, or (ii) the date that is one (1) year after the date of exercise
of the Incentive Stock Option. The Company may, if determined by the Committee
and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. Solely in the case of a SAR
that may be settled in Common Stock, a SAR granted independent of an Option:

(i) shall vest and become exercisable in such manner and on such date or dates
or upon such event or events as determined by the Committee; and

(ii) shall expire in such manner and on such date or dates or upon such event or
events as determined by the Committee and shall expire after such period, as may
be determined by the Committee, not to exceed ten (10) years from the Date of
Grant (the “SAR Period”); provided that if the SAR Period would expire at a time
when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.

Solely in the case of a SAR that may be settled in Common Stock, except as set
forth in Sections 11, 13(i) and 13(j) hereto, the Committee shall not accelerate
vesting of any such SAR.

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

 

10



--------------------------------------------------------------------------------

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess, if any, of the Fair Market Value of
one (1) share of Common Stock on the exercise date over the Strike Price, less
an amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee in its sole discretion. Any
fractional shares of Common Stock shall be settled in cash.

(f) Substitution of SARs for Nonqualified Stock Options. The Committee shall
have the power in its sole discretion to substitute, without the consent of the
affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options, provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options; provided, however, that if, in the opinion of the
Company’s independent public auditors, the foregoing provision creates adverse
accounting consequences for the Company, such provision shall be considered null
and void.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable; and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 13(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than, or in addition to, the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within fifteen (15) days
following the date on which the restrictions on such Restricted Stock lapse (and
the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.

(c) Vesting. Restricted Stock and Restricted Stock Units shall vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee. Except as set
forth in Sections 11, 13(i) and 13(j) hereto, the Committee shall not accelerate
vesting of Restricted Stock or Restricted Stock Units.

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

 

11



--------------------------------------------------------------------------------

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

(ii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in an Award
Agreement, the holder of outstanding Restricted Stock Units shall be entitled to
be credited with dividend equivalent payments (upon the payment by the Company
of dividends on shares of Common Stock) either in cash or, in the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, in the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled following the date on which the Restricted Period lapses with respect to
such Restricted Stock Units, and, if such Restricted Stock Units are forfeited,
the Participant shall have no right to such dividend equivalent payments (or
interest thereon, if applicable).

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE BLACKSTONE MORTGAGE TRUST, INC. 2018 STOCK
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN BLACKSTONE
MORTGAGE TRUST, INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS
ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF BLACKSTONE MORTGAGE TRUST, INC.

10. Other Stock-Based Awards. The Committee may issue unrestricted Common Stock,
rights to receive grants of Awards at a future date, and other Awards
denominated in or based upon Common Stock (including, without limitation,
performance shares or performance units), under the Plan to Eligible Persons,
alone or in tandem with other Awards, in such amounts and dependent on such
conditions as the Committee shall from time to time in its sole discretion
determine. Each Other Stock-Based Award granted under the Plan shall be
evidenced by an Award Agreement. Each Other Stock-Based Award so granted shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement or other form evidencing such Award,
including, without limitation, those set forth in Section 13(a) of the Plan.
Except as set forth in Sections 11, 13(i) and 13(j) hereto, the Committee shall
not accelerate vesting.

 

12



--------------------------------------------------------------------------------

11. Changes in Capital Structure and Similar Events. Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder:

(a) General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including, without limitation, a Change in Control); or (ii) unusual or
nonrecurring events (including, without limitation, a Change in Control)
affecting the Company, any Affiliate of the Company, or the financial statements
of the Company or any Affiliate of the Company, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such proportionate substitution or adjustment, if any, as it deems
equitable, including without limitation, adjusting any or all of (A) the
Absolute Share Limit, or any other limit applicable under the Plan with respect
to the number of Awards which may be granted hereunder; (B) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan (including, without
limitation, adjusting any or all of the limitations under Section 5 of the Plan)
or any Sub-Plan; and (C) the terms of any outstanding Award, including, without
limitation, (I) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate; (II) the Exercise
Price or Strike Price with respect to any Award; or (III) any applicable
performance measures (including, without limitation, Performance Criteria);
provided, that in the case of any “equity restructuring” (within the meaning of
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 (or any successor pronouncement thereto)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. Any adjustment under this Section 11 shall be conclusive
and binding for all purposes.

(b) Change in Control. Without limiting the foregoing, in connection with any
Change in Control, the Committee may, in its sole discretion, provide for any
one or more of the following:

(i) substitution or assumption of Awards, or to the extent the surviving entity
(or Affiliate thereof) is unwilling to permit substitution or assumption of the
Awards, full acceleration of the vesting of any time-vested Awards, and
acceleration of any performance-vested Awards (based on actual performance
through the date of such Change in Control and on a pro-rata basis); and/or

(ii) cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation, including as provided in Section 11(b)(i)
above), the value of such Awards, if any, as determined by the Committee (which
value, if applicable, may be based upon the price per share of Common Stock
received or to be received by other stockholders of the Company in such event),
including, without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the shares of Common Stock subject
to such Option or SAR over the aggregate Exercise Price or Strike Price of such
Option or SAR (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor).

For purposes of clause (i) above, substitution of an Award may include
conversion of the shares of Common Stock underlying such Award into shares of
the buyer (or Affiliate thereof), or, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code, into cash, property
or other securities having an

 

13



--------------------------------------------------------------------------------

equivalent value as the Award (as determined consistent with clause (ii) above),
which conversion shall not affect any continued vesting requirements of the
Award. For the avoidance of doubt, any such substitution of an Award shall not
provide for the acceleration of any vesting requirements of the Award and no
Awards shall vest solely as a result of such substitution. Payments to holders
pursuant to clause (ii) above shall be made in cash or, in the sole discretion
of the Committee, in the form of such other consideration necessary for a
Participant to receive property, cash, or securities (or combination thereof) as
such Participant would have been entitled to receive upon the occurrence of the
transaction if the Participant had been, immediately prior to such transaction,
the holder of the number of shares of Common Stock covered by the Award at such
time (less any applicable Exercise Price or Strike Price).

(c) No Automatic Acceleration. No Award Agreement shall provide for automatic
acceleration of the vesting of any time-vested Awards or performance-vested
Awards upon a Change in Control.

(d) Other Requirements. Prior to any payment or adjustment contemplated under
this Section 11, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

(e) Fractional Shares. Any adjustment provided under this Section 11 may provide
for the elimination of any fractional share that might otherwise become subject
to an Award.

12. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance or termination
shall be made without stockholder approval if (i) such stockholder approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 11 of the Plan); (iii) it would materially expand the category of
Eligible Persons, extend the period during which new Awards may be granted under
the Plan or change the method of determining the Exercise Price or Strike Price;
or (iv) delete or limit the prohibition on repricing as provided in
Section 12(c) below; provided, further, that any such amendment, alteration,
suspension, discontinuance or termination that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary. Notwithstanding the foregoing,
no amendment shall be made to Section 12(c) of the Plan without stockholder
approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the Plan and the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant’s
Termination); provided, that, other than pursuant to Section 11 or the terms of
an Award Agreement, any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of any Participant with respect to any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant; provided, further, that, except as set forth in Sections
11, 13(i) and 13(j) hereto, the Committee shall not alter or amend any Award in
a manner that would accelerate the vesting of such Award.

(c) No Repricing. Notwithstanding anything in the Plan to the contrary, without
stockholder approval, except as otherwise permitted under Section 11 of the
Plan, (i) no amendment or modification of the Plan or any Award Agreement may
reduce the Exercise Price of any Option or the Strike Price of any SAR or delete
or limit the prohibition on repricing as provided by this Section 12(c); (ii)
the Committee may not cancel any

 

14



--------------------------------------------------------------------------------

outstanding Option or SAR (including such Awards with an Exercise Price or
Strike Price, as applicable, with a value above the current Fair Market Value of
such Award) and replace it with a new Option or SAR (with a lower Exercise Price
or Strike Price, as the case may be) or other Award or cash payment that is
greater than the intrinsic value (if any) of the cancelled Option or SAR; and
(iii) the Committee may not take any other action which is considered a
“repricing” for purposes of the stockholder approval rules of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted.

13. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant to whom such Award was
granted and shall specify the terms and conditions of the Award and any rules
applicable thereto, including, without limitation, the effect on such Award of
the death, Disability or Termination of a Participant, or of such other events
as may be determined by the Committee. For purposes of the Plan, an Award
Agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.

(b) Nontransferability.

(i) Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or its Affiliates; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and the Participant’s Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and the Participant’s Immediate Family Members;
or (D) a beneficiary to whom donations are eligible to be treated as “charitable
contributions” for federal income tax purposes (each transferee described in
clauses (A), (B), (C) and (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan. Notwithstanding the foregoing, no Awards may
be transferred to a third-party financial institution.

(iii) The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the

 

15



--------------------------------------------------------------------------------

consequences of a Participant’s Termination under the terms of the Plan and the
applicable Award Agreement shall continue to be applied with respect to the
Participant, including, without limitation, that an Option shall be exercisable
by the Permitted Transferee only to the extent, and for the periods, specified
in the Plan and the applicable Award Agreement.

(c) Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs; or (ii) unearned Awards subject to performance conditions
(other than, or in addition to, the passage of time) (although dividends,
dividend equivalents or other similar payments may be accumulated in respect of
unearned Awards and paid within fifteen (15) days after such Awards are earned
and become payable or distributable).

(d) Tax Withholding.

(i) As a condition to the grant of any Award, it shall be required that a
Participant satisfy, when such taxes are otherwise due with respect to such
Award, through a cash payment by the Participant, or in the discretion of the
Committee, through deduction or withholding from any payment of any kind
otherwise due to the Participant, or through such other arrangements as are
satisfactory to the Committee, the amount of all federal, state, and local
income and other applicable taxes of any kind required or permitted to be
withheld in connection with such Award.

(ii) Without limiting the generality of clause (i) above, the Committee may (but
is not obligated to), in its sole discretion, permit a Participant to satisfy,
in whole or in part, the foregoing withholding liability by (A) the delivery of
shares of Common Stock (which are not subject to any pledge or other security
interest) that have been held by the Participant for at least six (6) months (or
such other period as established from time to time by the Committee in order to
avoid adverse accounting treatment applying GAAP) having a Fair Market Value
equal to such withholding liability; or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a Fair Market
Value equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.

(e) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or its Affiliates, or other Person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or its Affiliates, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free

 

16



--------------------------------------------------------------------------------

from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award Agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award Agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

(g) International Participants. With respect to Participants who reside or work
outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant the Company or its Affiliates.

(h) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or, if the
Participant is unmarried at the time of death, the Participant’s estate.

(i) Termination of a Participant. In the event of a Participant’s Termination
for any reason (other than due to death or Disability) prior to the time an
Award has vested, (A) all vesting with respect to such Participant’s Award shall
cease, and (B) the unvested portion of any outstanding Award shall be forfeited
to the Company by the Participant for no consideration as of the date of such
Termination; provided, that, notwithstanding anything contained in the Plan to
the contrary, in connection with any Termination, other than for cause (as
reasonably defined and determined by the Committee), or due to death or
Disability, the Committee shall reasonably determine whether or not to permit a
Participant to retain, vest or continue to vest in an Award notwithstanding such
Participant’s Termination. Any such determination may be set forth in a
Participant’s Award Agreement or made as an amendment to a Participant’s Award
Agreement on or before such Termination. In the event of a Participant’s
Termination due to death or Disability prior to the time an Award has vested,
all such unvested Awards held by such Participant shall vest in full upon such
death or Disability of the Participant. Except as otherwise provided in an Award
Agreement, unless determined otherwise by the Committee at any point following
such event: (i) neither a temporary absence from employment or service due to
illness, vacation or leave of absence (including, without limitation, a call to
active duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination, but such
Participant continues to provide services to the Company and its Affiliates in a
non-employee or non-officer capacity, such change in status shall not be
considered a Termination for purposes of the Plan. Further, unless otherwise
determined by the Committee, in the event that any Service Recipient ceases to
be an Affiliate of the Company (by reason of sale, divestiture, spin-off or
other similar transaction), unless a Participant’s employment or service is
transferred to another entity that would constitute a Service Recipient
immediately following such transaction, such Participant shall be deemed to have
suffered a Termination hereunder as of the date of the consummation of such
transaction.

(j) Manager Termination Event. In the event of a Qualifying Manager Termination,
and notwithstanding any provision of the Plan to the contrary, all outstanding
unvested Awards held by Manager Employees shall vest in full as of such
Qualifying Manager Termination. In the event of a Manager Termination Event
(other than a Qualifying Manager Termination), including by action of the
Manager (other than as a result of the breach by the Company of the Management
Agreement) or by action of the Company as a result of the breach by the Manager
of the Management Agreement, all vesting with respect to all outstanding
unvested Awards held by Manager Employees shall cease, and all such outstanding
unvested Awards shall be forfeited to the Company for no consideration as of the
date of such Manager Termination Event; provided, that, notwithstanding anything
contained in the Plan to the contrary, in connection with any Manager
Termination Event, the Committee shall

 

17



--------------------------------------------------------------------------------

reasonably determine whether or not to permit a Manager Employee to retain, vest
or continue to vest in an Award notwithstanding such Manager Termination Event.
Any such determination may be set forth in a Manager Employee’s Award Agreement
or made as an amendment to a Manager Employee’s Award Agreement on or before
such Manager Termination Event.

(k) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(l) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of the Company or any Affiliate of the Company issued under the
Plan shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan, the applicable Award Agreement, the
Federal securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of the Company or any
Affiliate of the Company issued under the Plan to make appropriate reference to
such restrictions or may cause such Common Stock or other securities of the
Company or any Affiliate of the Company issued under the Plan in book-entry form
to be held subject to the Company’s instructions or subject to appropriate
stop-transfer orders. Notwithstanding any provision in the Plan to the contrary,
the Committee reserves the right to add any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall,
subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable); over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units or Other Stock-Based Awards, provide
the Participant with a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards, or the underlying
shares in respect thereof.

 

18



--------------------------------------------------------------------------------

(m) No Section 83(b) Elections Without Consent of the Committee. No election
under Section 83(b) of the Code or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(n) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(o) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(p) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate of the Company, on the one
hand, and a Participant or other Person, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company be obligated to maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(q) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any information, opinion, report, or statement, including any
financial statement or other financial data, prepared or presented by any
officer or employee of the Company whom the Committee reasonably believes to be
reliable and competent in the matters presented; a lawyer, certified public
accountant, or other person, as to a matter which the Committee reasonably
believes to be within the person’s professional or expert competence; another
committee of the Board on which a Committee member does not serve, as to matters
within its designated authority, if the Committee reasonably believes such
committee to merit confidence; and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself or herself.

(r) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(s) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of laws provisions thereof.

(t) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would

 

19



--------------------------------------------------------------------------------

disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(u) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(v) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan or any other plan maintained by the Company
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any Affiliate of the Company shall have any obligation to
indemnify or otherwise hold such Participant (or any beneficiary) harmless from
any or all of such taxes or penalties. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each of the payments that
may be made in respect of any Award granted under the Plan is designated as
separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six (6) months after
the date of such Participant’s “separation from service” or, if earlier, the
date of the Participant’s death. Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder; or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.

(w) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant has engaged in or engages in
detrimental activity that is in conflict with or adverse to the interest of the
Company or any Affiliate of the Company, including, without limitation, fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion. The Committee may also
provide in an Award Agreement that if the Participant otherwise has engaged in
or engages in any activity referred to in the preceding sentence, all of the
Participant’s outstanding awards will be cancelled and/or the Participant will
forfeit any gain realized on the vesting or exercise of such Award, and must
repay the gain to the Company. The Committee may also provide in an Award
agreement that if the Participant receives any amount in excess of what the
Participant should have received under the terms of the Award for any reason
(including without limitation by

 

20



--------------------------------------------------------------------------------

reason of a financial restatement, mistake in calculations or other
administrative error), then the Participant shall be required to repay any such
excess amount to the Company. Without limiting the foregoing, all Awards shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.

(x) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings, shall control.

* * *

 

21